DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 December 2021.

Response to Amendment
Claims 1, 3-4, 7, 10-13, 16, 18, and 20 have been amended. Claims 9 and 19 have been canceled. Claims 1-8, 10-18, and 20 are pending. In the previous action (Non-Final Rejection filed on 21 September 2021), claims 9-13 and 19-20 were indicated as containing allowable subject matter. Allowable limitations of claim 9 were incorporated into claim 1, and allowable limitations of claim 19 were incorporated into independent claim 16.
In response to the amendments to the specification, the objection thereto is withdrawn. In response to the replacement drawings, the objections thereto are withdrawn, but objections remain. See objection below. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 19 and 20, are withdrawn. However, new objections and rejections are presented herein. 
Attempts by the examiner to reach Applicant’s representative on 9, 14, 16, and 17 March 2022 to resolve by telephone interview the claim objections and rejections presented below were unsuccessful.

Drawings
The drawings are objected to because reference character “103” appears to be drawn to two different features. In Fig. 1A, the lead line of 103 appears to identify a door. In Fig. 1B, the lead line of 
The drawings are objected to because the lead line of reference character “103”does not extend to a feature in Fig. 1B. Lead lines should originate in the immediate proximity of the reference character and extend to the feature indicated. See MPEP 608.02 (V) (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 16, and 20 are objected to because of the following informalities:  
Claim 1: In line 6, “the air separation module inlet” appears to be a misstatement of “the air separation module air inlet.”
a catalyst,” etc.
Claim 16: Applicant is respectfully advised to provide appropriate articles, e.g., a/the regeneration.
Claim 20: In line 3, Applicant is respectfully advised to provide an appropriate article, e.g., “during the regeneration.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: The claim recites, “a fuel tank that is also included in the protected space.” It is unclear what is referenced by the word “also,” and it is unclear what is meant by “included.” The protected space is previously referenced by the preamble of claim 1: “for providing inerting gas to a protected space.” The specification recites that the protected space takes the form of a fuel tank ([0042]). Claim 1 is thus understood to describe a protected space within a fuel tank, with inerting gas provided to the fuel tank. Therefore, a recitation that a fuel tank is included in a protected space is unintelligible, since 
Claim 16: In line 6, the claim recites, “directing a fuel to the adsorber during regeneration.” The method does not previously recite a regeneration step, so it is unclear how the limitation of “during regeneration” is to be incorporated into the method, and it is unclear what the metes and bounds of “regeneration” are. For the purposes of examination only, the claim will be interpreted as reciting a previous step of “regenerating the adsorber,” and line 6 will be interpreted as “directing a fuel to the adsorber during the regeneration of the adsorber.” It is noted that these limitations were previously presented in claim 19, which depended from claim 18, which recites, “regenerating the adsorber.”
Claims 17-18 and 20 are rejected because of their dependence from claim 16.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-8, 10-18, and 20. The concept of a system for providing inerting gas to a protected space comprising an air separation module comprising an air inlet, a membrane with a permeability differential between oxygen and nitrogen, a nitrogen-enriched air outlet, and an oxygen-enriched air outlet; an air flow path between an air source and the air separation module air inlet; an inerting gas flow path between the air separation module nitrogen-enriched air outlet and the protected space; an adsorber configured to adsorb an acid precursor in operative fluid communication with the air a regenerative fluid flow path in operative fluid communication between a fuel source and the adsorber (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of producing inert gas comprising directing air through an adsorber configured to adsorb an acid precursor to produce treated air; directing the treated air through a membrane with a permeability differential between oxygen and nitrogen to produce inert gas comprising nitrogen-enriched air, and directing a fuel to the adsorber during [an adsorber] regeneration, and (i) oxidizing the fuel; (ii) reforming the fuel; or (iii) oxidizing and reforming the fuel during [the] regeneration (claim 16) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Thibaud (US 2017/0015433 A1), which discloses a nitrogen generation system (NGS) (Fig. 1; [0010]) comprising: an air separation module (ASM) 22 ([0010], [0011]) having a membrane ([0012]) for separating feed air into nitrogen-enriched air and oxygen-enriched air ([0004]); and a gaseous contaminant removal system 20 ([0011]) for removing sulfur dioxide and nitrogen dioxide through adsorption and reaction ([0014]). Thibaud does not suggest a regenerative fluid flow path in operative fluid communication between a fuel source and the adsorber, or the directing of a fuel to an adsorber during regeneration, and optionally oxidizing the fuel, or reforming the fuel, or oxidizing and reforming the fuel during regeneration. Wu et al. (US 7,036,489 B1) discloses the passing of a fuel-rich exhaust stream to an NOx adsorber during regeneration to cause nitrogen dioxide to desorb and react to form nitrogen and water (col. 3, lines 57-61). However, the exhaust stream originates from the exhaust of a diesel engine (col. 1, line 6; col. 2, line 41), while Thibaud teaches an air separation systems for an aircraft with a feed of ambient air ([0001]-[0003]), so the practitioner of teachings of Thibaud would not have found it prima facie obvious from the teachings of Wu to modify Thibaud to direct fuel to an adsorber during regeneration.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention.
s 16-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772